DETAILED ACTION
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the programmable package determining entity is configured to” and “the acceleration engine is configured to run” in claim 10.
Limitations “the MANO is configured to…” and “the VNF is configured to…” in claim 11-15.

Further, claim 16 recites the limitations: “a receiving module, configured to receive […]”, “a processing module, configured to obtain […]”, “a sending module, configured to send […]”. 
Limitations “the service acceleration apparatus is configured to…” and “the processing module is configured to…” in claims 17-18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,196,822. Although the claims at issue are not identical, they are not patentably distinct from each other because both methods comprise substantially the same elements. 
The differences between the claims are bolded below.
17/529,859
US Patent No. 11,196,822 B1
1. A service acceleration method in a network functions virtualization (NFV) system, wherein the method comprises: 

determining, by a programmable package determining entity, a target service function that needs to be accelerated; 

obtaining, by the programmable package determining entity, a target programmable package corresponding to the target service function from a plurality of stored programmable packages; 

sending, by the programmable package determining entity, the target programmable package to an acceleration engine in a network functions virtualization infrastructure (NFVI); and 

running, by the acceleration engine, the target programmable package to accelerate the target service function that needs to be accelerated.
1. A service acceleration method in a network functions virtualization (NFV) system, wherein the method comprises:

determining, by a programmable package determining entity, a target service function that needs to be accelerated;

obtaining, by the programmable package determining entity, a target programmable package corresponding to the target service function;


sending, by the programmable package determining entity, the target programmable package to an acceleration engine in a network functions virtualization infrastructure (NFVI); and

running, by the acceleration engine, the target programmable package to accelerate the target service function that needs to be accelerated,

wherein each service function has a corresponding programmable package used for acceleration the programmable package determining entity comprises a virtualized network function (VNF) and a management and orchestration (MANO), wherein the MANO is configured to store a programmable package, and a correspondence between a service function and a programmable package name; and, 

wherein determining, by the programmable package determining entity, the target service function that needs to be accelerated comprises:

determining, by the VNF, the target service function that needs to be accelerated;
obtaining, by the programmable package determining entity, the target programmable package corresponding to the target service function comprises:

sending, by the VNF, a service acceleration request to the MANO, wherein the service acceleration request indicates the target service function that needs to be accelerated;

determining, by the MANO from the correspondence between a service function and a programmable package name, and a target programmable package name corresponding to the target service function; and

obtaining the target programmable package corresponding to the target programmable package name from the stored programmable package; and

sending, by the programmable package determining entity, the target programmable package to an acceleration engine in an NFVI comprises:

sending, by the MANO, the target programmable package to the acceleration engine in the NFVI wherein the service function includes a network/DPI (Deep Packet Inspection) service function, a network/IPSEC (IP Security) service function, a network/ACL (Access Control List) service function, a computing/DH (Diffie-Hellman) public-key algorithm service function, and a storage/compression service function,

wherein a first programmable package corresponds to the network/DPI service function, a second programmable package corresponds to the network/IPSEC service function, a third programmable package corresponds to the network/ACL service function, a fourth programmable package corresponds to the computing/DH public-key algorithm service function, and a fifth programmable package corresponds to the storage/compression service function.


The difference between the claims is that the patent includes additional limitations having more detailed functionality which further narrows the claim of the patent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to read the broader limitations of the instant application from the narrower limitations of the patent as the patent anticipates the broader limitations of the instant application.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,196,822. Although the claims at issue are not identical, they are not patentably distinct from each other because both methods comprise substantially the same elements. 
The differences between the claims are bolded below.
17/529,859
US Patent No. 11,196,822 B1
1. A service acceleration method in a network functions virtualization (NFV) system, wherein the method comprises: 

determining, by a programmable package determining entity, a target service function that needs to be accelerated; 

obtaining, by the programmable package determining entity, a target programmable package corresponding to the target service function from a plurality of stored programmable packages; 

sending, by the programmable package determining entity, the target programmable package to an acceleration engine in a network functions virtualization infrastructure (NFVI); and 

running, by the acceleration engine, the target programmable package to accelerate the target service function that needs to be accelerated.

2. The method according to claim 1, wherein the programmable package determining entity comprises a virtualized network function (VNF) and a management and orchestration (MANO), wherein the MANO is configured to store a programmable package, and a correspondence between a service function and a programmable package name; and, 


wherein determining, by the programmable package determining entity, the target service function that needs to be accelerated comprises: 

determining, by the VNF, the target service function that needs to be accelerated; 

obtaining, by the programmable package determining entity, the target programmable package corresponding to the target service function comprises: 

sending, by the VNF, a service acceleration request to the MANO, wherein the service acceleration request indicates the target service function that needs to be accelerated; 

determining, by the MANO from the correspondence between a service function and a programmable package name, and a target programmable package name corresponding to the target service function; and 
obtaining the target programmable package corresponding to the target programmable package name from the stored programmable package; and 

sending, by the programmable package determining entity, the target programmable package to an acceleration engine in an NFVI comprises: 

sending, by the MANO, the target programmable package to the acceleration engine in the NFVI.
1. A service acceleration method in a network functions virtualization (NFV) system, wherein the method comprises:

determining, by a programmable package determining entity, a target service function that needs to be accelerated;

obtaining, by the programmable package determining entity, a target programmable package corresponding to the target service function;


sending, by the programmable package determining entity, the target programmable package to an acceleration engine in a network functions virtualization infrastructure (NFVI); and

running, by the acceleration engine, the target programmable package to accelerate the target service function that needs to be accelerated,

wherein each service function has a corresponding programmable package used for acceleration the programmable package determining entity comprises a virtualized network function (VNF) and a management and orchestration (MANO), wherein
the MANO is configured to store a programmable package, and a correspondence between a service function and a programmable package name; and, 

wherein determining, by the programmable package determining entity, the target service function that needs to be accelerated comprises:

determining, by the VNF, the target service function that needs to be accelerated;

obtaining, by the programmable package determining entity, the target programmable package corresponding to the target service function comprises:

sending, by the VNF, a service acceleration request to the MANO, wherein the service acceleration request indicates the target service function that needs to be accelerated;

determining, by the MANO from the correspondence between a service function and a programmable package name, and a target programmable package name corresponding to the target service function; and

obtaining the target programmable package corresponding to the target programmable package name from the stored programmable package; and

sending, by the programmable package determining entity, the target programmable package to an acceleration engine in an NFVI comprises:

sending, by the MANO, the target programmable package to the acceleration engine in the NFVI wherein the service function includes a network/DPI (Deep Packet Inspection) service function, a network/IPSEC (IP Security) service function, a network/ACL (Access Control List) service function, a computing/DH (Diffie-Hellman) public-key algorithm service function, and a storage/compression service function,
wherein a first programmable package corresponds to the network/DPI service function, a second programmable package corresponds to the network/IPSEC service function, a third programmable package corresponds to the network/ACL service function, a fourth programmable package corresponds to the computing/DH public-key algorithm service function, and a fifth programmable package corresponds to the storage/compression service function.


The difference between the claims is that the patent includes additional limitations having more detailed functionality which further narrows the claim of the patent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to read the broader limitations of the instant application from the narrower limitations of the patent as the patent anticipates the broader limitations of claims 1+2 of the instant application.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 8, 16, and 17, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Connolly et al. (US PGPUB US 2017/0371692 A1).

Regarding claim 7, Connolly teaches the invention as claimed including a service acceleration method in a network functions virtualization (NFV) 5system (Title: Optimized virtual network function service chaining with hardware acceleration), wherein the NFV system comprises a virtualized network function (VNF), a management and orchestration (MANO) and a network functions virtualization infrastructure (NFVI) (¶ [0002]: The NFV framework can be conceptualized with three components generally, namely VNFs, Network Functions Virtualization Infrastructure (NFVI), and Network Functions Virtualization Management and Orchestration Architectural framework (NFV-MANO).), and the method comprises: 
receiving, by the MANO, a service acceleration request sent by the VNF, wherein the service acceleration request indicates a target service function that needs 10to be accelerated (Fig. 8, Step 80-4 Request to move VNFs on VM to AH (acceleration hardware), Orchestrator 62 (i.e., MANO); ¶ [0004]: responsive to a request, determining placement for one or more VNFs in a VNF service chain based on a lowest cost determination; responsive to the determining, configuring at least one programmable region of acceleration hardware for at least one VNF of the one or more VNFs… The request can be based on monitoring analytics and performance monitoring where the VNF service chain exists to determine optimization is required. The request can be to move the at least one VNF from a Virtual Machine (VM) to the at least one programmable region of acceleration hardware. The configuring can include programming the at least one programmable region for any functionality including packet processing, hardware encryption, Layer 1 framing/muxing, Layer 2 switching, Layer 3 routing, Layer 1 to Layer 2 adaptation, hardware firewall, load balancing, and Layer 1 Forward Error Correction.); 
obtaining, by the MANO, a target programmable package corresponding to the target service function (¶ [0038]; ¶ [0040]: A request 76 for the additional application server 48B is received for the hybrid service chain 40C (step 80-2). For example, the request 76 can be based on the additional application server 48B causing the service in the hybrid service chain 40C to cross a maximum bandwidth threshold… Next, a request is sent, from the PCE 70 to the orchestrator 62, to move the VNFs on a VM to acceleration hardware (AH) resources 84 (step 80-4). The orchestrator 62 (i.e., MANO) requests the resource adapter 66 to load an image on the programmable regions 16 (step 80-5); ¶ [0041]: The resource adapter 66 constructs a Uniform Resource Locator (URL) and downloads an image to an image registry 86 if it does not exist already (step 80-6). The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7).); and 
sending, by the MANO, the target programmable package to an acceleration engine in the NFVI, wherein the target programmable package is used by the 15acceleration engine to accelerate the target service function that needs to be accelerated (¶ [0041]: The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7); ¶ [0002]; ¶ [0037]; ¶ [0042]: the instantiation via the orchestrator 62 and the resource adapter 66).

Regarding claim 8, Connolly teaches wherein the MANO is configured to store a programmable package, and a correspondence between a service function and a programmable package name (¶ [0038]: The programmable region 16 is the actual programmable region that will host the HA VNF and is contained in Acceleration HW. It has properties of a PR Firmware Image, and State (loaded, unloaded, etc.). An exemplary list of hardware accelerated network functions that can be programmed into the programmable region 16 includes, without limitation, Packet processor, Hardware encryption, Layer 1 framer/mux, Layer 2 switch, Layer 3 router, Layer 1 to Layer 2 adapter, Hardware Firewall, Load Balancer, Layer 1 Forward Error Correction (FEC), and the like; ¶ [0048]: Accordingly, the systems and methods can include an orchestration system to correlate across multiple NFV-MANO systems using the NS Catalog, VNF Catalog, NFV Instances, and NFVI resources, for orchestrated control of physical and virtual resources); and, 
wherein obtaining, by the MANO, the target programmable package corresponding to the target service function comprises: determining, by the MANO from the correspondence between a service function and a programmable package name, and a target programmable package name corresponding to the target service function, and obtaining the target programmable package corresponding to the target programmable package name from the stored programmable package (Fig. 2, Programmable HW Regions 1-Nx; ¶ [0037]: As illustrated in FIGS. 2 and 3, FPGAs can be sub-divided into multiple programmable regions 16 which are Partial Reconfiguration Regions (PRs), a.k.a. Virtualized FPGA Resources (VFRs). Individual programmable regions 16 can be loaded with a firmware image to perform a specific network function. Devices also include the common region 12 for interconnect, shared resources, soft or hard processor cores, etc.; ¶ [0038]: The programmable region 16 is the actual programmable region that will host the HA VNF and is contained in Acceleration HW. It has properties of a PR Firmware Image, and State (loaded, unloaded, etc.). An exemplary list of hardware accelerated network functions that can be programmed into the programmable region 16 includes, without limitation, Packet processor, Hardware encryption, Layer 1 framer/mux, Layer 2 switch, Layer 3 router, Layer 1 to Layer 2 adapter, Hardware Firewall, Load Balancer, Layer 1 Forward Error Correction (FEC), and the like; ¶ [0040]: A request 76 for the additional application server 48B is received for the hybrid service chain 40C (step 80-2). For example, the request 76 can be based on the additional application server 48B causing the service in the hybrid service chain 40C to cross a maximum bandwidth threshold… Next, a request is sent, from the PCE 70 to the orchestrator 62, to move the VNFs on a VM to acceleration hardware (AH) resources 84 (step 80-4). The orchestrator 62 requests the resource adapter 66 to load an image on the programmable regions 16 (step 80-5); ¶ [0041]: The resource adapter 66 constructs a Uniform Resource Locator (URL) and downloads an image to an image registry 86 if it does not exist already (step 80-6). The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7).)).

Regarding claim 16, it is a system type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale as claim 7 above.

Regarding claim 17, it is a system type claim having similar limitations as claim 8 above. Therefore, it is rejected under the same rationale as claim 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al. (US PGPUB US 2017/0371692 A1).

Regarding claim 1,  Connolly teaches the invention substantially as claimed including a service acceleration method in a network functions virtualization (NFV) system (Title: Optimized virtual network function service chaining with hardware acceleration), wherein the method comprises:  
5determining, by a programmable package determining entity, a target service function that needs to be accelerated (¶ [0004]: responsive to a request, determining placement for one or more VNFs in a VNF service chain based on a lowest cost determination; responsive to the determining, configuring at least one programmable region of acceleration hardware for at least one VNF of the one or more VNFs… The request can be based on monitoring analytics and performance monitoring where the VNF service chain exists to determine optimization is required. The request can be to move the at least one VNF from a Virtual Machine (VM) to the at least one programmable region of acceleration hardware. The configuring can include programming the at least one programmable region for any functionality including packet processing, hardware encryption, Layer 1 framing/muxing, Layer 2 switching, Layer 3 routing, Layer 1 to Layer 2 adaptation, hardware firewall, load balancing, and Layer 1 Forward Error Correction.); 
obtaining, by the programmable package determining entity, a target programmable package corresponding to the target service function from a plurality of stored programmable packages (¶ [0038]: The programmable region 16 is the actual programmable region that will host the HA VNF and is contained in Acceleration HW. It has properties of a PR Firmware Image, and State (loaded, unloaded, etc.). An exemplary list of hardware accelerated network functions that can be programmed into the programmable region 16 includes, without limitation, Packet processor, Hardware encryption, Layer 1 framer/mux, Layer 2 switch, Layer 3 router, Layer 1 to Layer 2 adapter, Hardware Firewall, Load Balancer, Layer 1 Forward Error Correction (FEC), and the like; ¶ [0040]: A request 76 for the additional application server 48B is received for the hybrid service chain 40C (step 80-2). For example, the request 76 can be based on the additional application server 48B causing the service in the hybrid service chain 40C to cross a maximum bandwidth threshold… Next, a request is sent, from the PCE 70 to the orchestrator 62, to move the VNFs on a VM to acceleration hardware (AH) resources 84 (step 80-4). The orchestrator 62 requests the resource adapter 66 to load an image on the programmable regions 16 (step 80-5); ¶ [0041]: The resource adapter 66 constructs a Uniform Resource Locator (URL) and downloads an image to an image registry 86 if it does not exist already (step 80-6). The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7).); 
sending, by the programmable package determining entity, the target 10programmable package to an acceleration engine in a network functions virtualization infrastructure (NFVI) (¶ [0041]: The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7); ¶ [0002]: The NFV framework can be conceptualized with three components generally, namely VNFs, Network Functions Virtualization Infrastructure (NFVI), and Network Functions Virtualization Management and Orchestration Architectural framework (NFV-MANO). Again, VNFs are software implementations of network functions that can be deployed on the NFVI. The NFVI is the totality of all hardware and software components that build the environment where VNFs are deployed).

While Connolly teaches a method for accelerating VNFs using a hardware accelerator programmable regions but Connolly does not explicitly recites running, by the acceleration engine, the target programmable package to accelerate the target service function that needs to be accelerated.

However, Connolly does teach:
¶ [0037]: “As illustrated in FIGS. 2 and 3, FPGAs can be sub-divided into multiple programmable regions 16 which are Partial Reconfiguration Regions (PRs), a.k.a. Virtualized FPGA Resources (VFRs). Individual programmable regions 16 can be loaded with a firmware image to perform a specific network function. Devices also include the common region 12 for interconnect, shared resources, soft or hard processor cores, etc.” 
¶ [0041]: “Finally, the service chain 40C is activated after the switch over (step 80-9)” 
¶ [0009]: “a programmable compute device with programmable hardware for executing VNF”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand the teachings of Connelly to encompass the claimed limitations. Connolly determines a specific firmware image to load to the programmable region and therefore be able to perform a specific function which needs acceleration due to exceeding thresholds as cited. Connolly’s activated service chain includes the programmed regions in the accelerator for the specific function. Therefore, one of ordinary skill in the art would have reasonably understood Connolly’s teachings to encompass the claimed limitation above.

Regarding claim 2, Connolly teaches wherein the programmable package determining entity comprises a virtualized network function (VNF) and a management and orchestration (MANO) (¶ [0002]: The NFV framework can be conceptualized with three components generally, namely VNFs, Network Functions Virtualization Infrastructure (NFVI), and Network Functions Virtualization Management and Orchestration Architectural framework (NFV-MANO).), wherein the MANO is configured to store a programmable package (¶ [0048]: Accordingly, the systems and methods can include an orchestration system to correlate across multiple NFV-MANO systems using the NS Catalog, VNF Catalog, NFV Instances, and NFVI resources, for orchestrated control of physical and virtual resources), and a correspondence between a service function and a programmable package name (¶ [0041]: image registry 86; ¶ [0038]: An exemplary list of hardware accelerated network functions that can be programmed into the programmable region 16 includes, without limitation, Packet processor, Hardware encryption, Layer 1 framer/mux, Layer 2 switch, Layer 3 router, Layer 1 to Layer 2 adapter, Hardware Firewall, Load Balancer, Layer 1 Forward Error Correction (FEC), and the like.); and, 
wherein determining, by the programmable package determining entity, the target service function that needs to be accelerated comprises: 
determining, by the VNF, the target service function that needs to be accelerated (¶ [0004]: responsive to a request, determining placement for one or more VNFs in a VNF service chain based on a lowest cost determination; responsive to the determining, configuring at least one programmable region of acceleration hardware for at least one VNF of the one or more VNFs… The request can be based on monitoring analytics and performance monitoring where the VNF service chain exists to determine optimization is required. The request can be to move the at least one VNF from a Virtual Machine (VM) to the at least one programmable region of acceleration hardware. The configuring can include programming the at least one programmable region for any functionality including packet processing, hardware encryption, Layer 1 framing/muxing, Layer 2 switching, Layer 3 routing, Layer 1 to Layer 2 adaptation, hardware firewall, load balancing, and Layer 1 Forward Error Correction.); 
obtaining, by the programmable package determining entity, the target programmable package corresponding to the target service function comprises: 
sending, by the VNF, a service acceleration request to the MANO, wherein the service acceleration request indicates the target service function that needs to be accelerated (¶ [0038]; ¶ [0040]: A request 76 for the additional application server 48B is received for the hybrid service chain 40C (step 80-2). For example, the request 76 can be based on the additional application server 48B causing the service in the hybrid service chain 40C to cross a maximum bandwidth threshold… Next, a request is sent, from the PCE 70 to the orchestrator 62, to move the VNFs on a VM to acceleration hardware (AH) resources 84 (step 80-4). The orchestrator 62 (i.e., MANO) requests the resource adapter 66 to load an image on the programmable regions 16 (step 80-5); ¶ [0041]: The resource adapter 66 constructs a Uniform Resource Locator (URL) and downloads an image to an image registry 86 if it does not exist already (step 80-6). The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7).); 
determining, by the MANO from the correspondence between a service function and a programmable package name, and a target programmable package name corresponding to the target service function (¶ [0037]: As illustrated in FIGS. 2 and 3, FPGAs can be sub-divided into multiple programmable regions 16 which are Partial Reconfiguration Regions (PRs), a.k.a. Virtualized FPGA Resources (VFRs). Individual programmable regions 16 can be loaded with a firmware image to perform a specific network function. Devices also include the common region 12 for interconnect, shared resources, soft or hard processor cores, etc.; ¶ [0038]: The programmable region 16 is the actual programmable region that will host the HA VNF and is contained in Acceleration HW. It has properties of a PR Firmware Image, and State (loaded, unloaded, etc.). An exemplary list of hardware accelerated network functions that can be programmed into the programmable region 16 includes, without limitation, Packet processor, Hardware encryption, Layer 1 framer/mux, Layer 2 switch, Layer 3 router, Layer 1 to Layer 2 adapter, Hardware Firewall, Load Balancer, Layer 1 Forward Error Correction (FEC), and the like; ¶ [0040]: A request 76 for the additional application server 48B is received for the hybrid service chain 40C (step 80-2). For example, the request 76 can be based on the additional application server 48B causing the service in the hybrid service chain 40C to cross a maximum bandwidth threshold… Next, a request is sent, from the PCE 70 to the orchestrator 62, to move the VNFs on a VM to acceleration hardware (AH) resources 84 (step 80-4). The orchestrator 62 requests the resource adapter 66 to load an image on the programmable regions 16 (step 80-5); ¶ [0041]: The resource adapter 66 constructs a Uniform Resource Locator (URL) and downloads an image to an image registry 86 if it does not exist already (step 80-6). The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7).)); and 
obtaining the target programmable package corresponding to the target programmable package name from the stored programmable package (¶ [0037]: As illustrated in FIGS. 2 and 3, FPGAs can be sub-divided into multiple programmable regions 16 which are Partial Reconfiguration Regions (PRs), a.k.a. Virtualized FPGA Resources (VFRs). Individual programmable regions 16 can be loaded with a firmware image to perform a specific network function; ¶ [0041]: The resource adapter 66 constructs a Uniform Resource Locator (URL) and downloads an image to an image registry 86 if it does not exist already (step 80-6). The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7).)); and 
sending, by the programmable package determining entity, the target programmable package to an acceleration engine in an NFVI comprises: 
sending, by the MANO, the target programmable package to the acceleration engine in the NFVI (¶ [0041]: The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7); ¶ [0002]: The NFV framework can be conceptualized with three components generally, namely VNFs, Network Functions Virtualization Infrastructure (NFVI), and Network Functions Virtualization Management and Orchestration Architectural framework (NFV-MANO). Again, VNFs are software implementations of network functions that can be deployed on the NFVI. The NFVI is the totality of all hardware and software components that build the environment where VNFs are deployed).

Regarding claim 3, Connolly teaches wherein the MANO is configured to store a correspondence between the programmable package and an acceleration engine partition number (Fig. 2, Programmable HW Regions 1-Nx; ¶ [0037]: As illustrated in FIGS. 2 and 3, FPGAs can be sub-divided into multiple programmable regions 16 which are Partial Reconfiguration Regions (PRs), a.k.a. Virtualized FPGA Resources (VFRs). Individual programmable regions 16 can be loaded with a firmware image to perform a specific network function. Devices also include the common region 12 for interconnect, shared resources, soft or hard processor cores, etc.; ¶ [0038]: The programmable region 16 is the actual programmable region that will host the HA VNF and is contained in Acceleration HW. It has properties of a PR Firmware Image, and State (loaded, unloaded, etc.). An exemplary list of hardware accelerated network functions that can be programmed into the programmable region 16 includes, without limitation, Packet processor, Hardware encryption, Layer 1 framer/mux, Layer 2 switch, Layer 3 router, Layer 1 to Layer 2 adapter, Hardware Firewall, Load Balancer, Layer 1 Forward Error Correction (FEC), and the like; ¶ [0048] Accordingly, the systems and methods can include an orchestration system to correlate across multiple NFV-MANO systems using the NS Catalog, VNF Catalog, NFV Instances, and NFVI resources, for orchestrated control of physical and virtual resources.); and, 
wherein the method further comprises: 
determining, by the MANO from the correspondence between the programmable package and an acceleration engine partition number, a target partition corresponding to the target programmable package (Fig. 2, Programmable HW Regions 1-Nx; ¶ [0037]: As illustrated in FIGS. 2 and 3, FPGAs can be sub-divided into multiple programmable regions 16 which are Partial Reconfiguration Regions (PRs), a.k.a. Virtualized FPGA Resources (VFRs). Individual programmable regions 16 can be loaded with a firmware image to perform a specific network function. Devices also include the common region 12 for interconnect, shared resources, soft or hard processor cores, etc.; ¶ [0038]: The programmable region 16 is the actual programmable region that will host the HA VNF and is contained in Acceleration HW. It has properties of a PR Firmware Image, and State (loaded, unloaded, etc.). An exemplary list of hardware accelerated network functions that can be programmed into the programmable region 16 includes, without limitation, Packet processor, Hardware encryption, Layer 1 framer/mux, Layer 2 switch, Layer 3 router, Layer 1 to Layer 2 adapter, Hardware Firewall, Load Balancer, Layer 1 Forward Error Correction (FEC), and the like; ¶ [0040]: A request 76 for the additional application server 48B is received for the hybrid service chain 40C (step 80-2). For example, the request 76 can be based on the additional application server 48B causing the service in the hybrid service chain 40C to cross a maximum bandwidth threshold… Next, a request is sent, from the PCE 70 to the orchestrator 62, to move the VNFs on a VM to acceleration hardware (AH) resources 84 (step 80-4). The orchestrator 62 requests the resource adapter 66 to load an image on the programmable regions 16 (step 80-5); ¶ [0041]: The resource adapter 66 constructs a Uniform Resource Locator (URL) and downloads an image to an image registry 86 if it does not exist already (step 80-6). The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7).)); and 
sending, by the MANO, the target partition to the acceleration engine in the NFVI (¶ [0041]: The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7); ¶ [0002]: The NFV framework can be conceptualized with three components generally, namely VNFs, Network Functions Virtualization Infrastructure (NFVI), and Network Functions Virtualization Management and Orchestration Architectural framework (NFV-MANO). Again, VNFs are software implementations of network functions that can be deployed on the NFVI. The NFVI is the totality of all hardware and software components that build the environment where VNFs are deployed). 

In addition, Connolly does teach:
¶ [0037]: “As illustrated in FIGS. 2 and 3, FPGAs can be sub-divided into multiple programmable regions 16 which are Partial Reconfiguration Regions (PRs), a.k.a. Virtualized FPGA Resources (VFRs). Individual programmable regions 16 can be loaded with a firmware image to perform a specific network function. Devices also include the common region 12 for interconnect, shared resources, soft or hard processor cores, etc.” 
¶ [0041]: “Finally, the service chain 40C is activated after the switch over (step 80-9)” 
¶ [0009]: “a programmable compute device with programmable hardware for executing VNF”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand the teachings of Connelly to encompass the claimed limitations. Connolly determines a specific firmware image to load to the programmable region and therefore be able to perform a specific function which needs acceleration due to exceeding thresholds as cited. Connolly’s activated service chain includes the programmed regions in the accelerator for the specific function. Therefore, one of ordinary skill in the art would have reasonably understood Connolly’s teachings to encompass the claimed limitation “wherein running, by the acceleration engine, the target programmable package comprises: running, by the acceleration engine, the target programmable package in the target partition”.

Regarding claim 4, Connolly teaches wherein the programmable package determining entity comprises a VNF and a MANO (¶ [0002]: The NFV framework can be conceptualized with three components generally, namely VNFs, Network Functions Virtualization Infrastructure (NFVI), and Network Functions Virtualization Management and Orchestration Architectural framework (NFV-MANO).); and 
the VNF stores a programmable package, and a correspondence between a service function and a programmable package name (¶ [0038]: The programmable region 16 is the actual programmable region that will host the HA VNF and is contained in Acceleration HW. It has properties of a PR Firmware Image, and State (loaded, unloaded, etc.). An exemplary list of hardware accelerated network functions that can be programmed into the programmable region 16 includes, without limitation, Packet processor, Hardware encryption, Layer 1 framer/mux, Layer 2 switch, Layer 3 router, Layer 1 to Layer 2 adapter, Hardware Firewall, Load Balancer, Layer 1 Forward Error Correction (FEC), and the like); and, 
wherein determining, by the programmable package determining entity, the target service function that needs to be accelerated comprises: determining, by the VNF, the target service function that needs to be accelerated (¶ [0038]; ¶ [0040]: A request 76 for the additional application server 48B is received for the hybrid service chain 40C (step 80-2). For example, the request 76 can be based on the additional application server 48B causing the service in the hybrid service chain 40C to cross a maximum bandwidth threshold… Next, a request is sent, from the PCE 70 to the orchestrator 62, to move the VNFs on a VM to acceleration hardware (AH) resources 84 (step 80-4). The orchestrator 62 (i.e., MANO) requests the resource adapter 66 to load an image on the programmable regions 16 (step 80-5); ¶ [0041]: The resource adapter 66 constructs a Uniform Resource Locator (URL) and downloads an image to an image registry 86 if it does not exist already (step 80-6). The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7).); 
obtaining, by the programmable package determining entity, a target programmable package corresponding to the target service function comprises: determining, by the VNF from the correspondence between a service function and a programmable package name, a target programmable package name corresponding to the target service function, and obtaining the target programmable package corresponding to the target programmable package name from the stored programmable package (Fig. 2, Programmable HW Regions 1-Nx; ¶ [0037]: As illustrated in FIGS. 2 and 3, FPGAs can be sub-divided into multiple programmable regions 16 which are Partial Reconfiguration Regions (PRs), a.k.a. Virtualized FPGA Resources (VFRs). Individual programmable regions 16 can be loaded with a firmware image to perform a specific network function. Devices also include the common region 12 for interconnect, shared resources, soft or hard processor cores, etc.; ¶ [0038]: The programmable region 16 is the actual programmable region that will host the HA VNF and is contained in Acceleration HW. It has properties of a PR Firmware Image, and State (loaded, unloaded, etc.). An exemplary list of hardware accelerated network functions that can be programmed into the programmable region 16 includes, without limitation, Packet processor, Hardware encryption, Layer 1 framer/mux, Layer 2 switch, Layer 3 router, Layer 1 to Layer 2 adapter, Hardware Firewall, Load Balancer, Layer 1 Forward Error Correction (FEC), and the like; ¶ [0040]: A request 76 for the additional application server 48B is received for the hybrid service chain 40C (step 80-2). For example, the request 76 can be based on the additional application server 48B causing the service in the hybrid service chain 40C to cross a maximum bandwidth threshold… Next, a request is sent, from the PCE 70 to the orchestrator 62, to move the VNFs on a VM to acceleration hardware (AH) resources 84 (step 80-4). The orchestrator 62 requests the resource adapter 66 to load an image on the programmable regions 16 (step 80-5); ¶ [0041]: The resource adapter 66 constructs a Uniform Resource Locator (URL) and downloads an image to an image registry 86 if it does not exist already (step 80-6). The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7).)); and 
sending, by the programmable package determining entity, the target programmable package to an acceleration engine in an NFVI comprises: sending, by the VNF, the target programmable package to the MANO (¶ [0041]: The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7); ¶ [0002]: The NFV framework can be conceptualized with three components generally, namely VNFs, Network Functions Virtualization Infrastructure (NFVI), and Network Functions Virtualization Management and Orchestration Architectural framework (NFV-MANO). Again, VNFs are software implementations of network functions that can be deployed on the NFVI. The NFVI is the totality of all hardware and software components that build the environment where VNFs are deployed); and 
sending, by the MANO, the target programmable package to the acceleration engine in the NFVI (¶ [0037]: As illustrated in FIGS. 2 and 3, FPGAs can be sub-divided into multiple programmable regions 16 which are Partial Reconfiguration Regions (PRs), a.k.a. Virtualized FPGA Resources (VFRs). Individual programmable regions 16 can be loaded with a firmware image to perform a specific network function. Devices also include the common region 12 for interconnect, shared resources, soft or hard processor cores, etc.).

Regarding claim 5, Connolly teaches wherein the MANO is configured to store a correspondence between the programmable package and an acceleration engine partition number, wherein method further comprises: determining, by the MANO from the correspondence between the programmable package and an acceleration engine partition number, a target partition corresponding to the target programmable package (Fig. 2, Programmable HW Regions 1-Nx; ¶ [0037]: As illustrated in FIGS. 2 and 3, FPGAs can be sub-divided into multiple programmable regions 16 which are Partial Reconfiguration Regions (PRs), a.k.a. Virtualized FPGA Resources (VFRs). Individual programmable regions 16 can be loaded with a firmware image to perform a specific network function. Devices also include the common region 12 for interconnect, shared resources, soft or hard processor cores, etc.; ¶ [0038]: The programmable region 16 is the actual programmable region that will host the HA VNF and is contained in Acceleration HW. It has properties of a PR Firmware Image, and State (loaded, unloaded, etc.). An exemplary list of hardware accelerated network functions that can be programmed into the programmable region 16 includes, without limitation, Packet processor, Hardware encryption, Layer 1 framer/mux, Layer 2 switch, Layer 3 router, Layer 1 to Layer 2 adapter, Hardware Firewall, Load Balancer, Layer 1 Forward Error Correction (FEC), and the like); and, 
sending, by the MANO, the target partition to the acceleration engine in the NFVI (¶ [0041]: The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7); ¶ [0002]: The NFV framework can be conceptualized with three components generally, namely VNFs, Network Functions Virtualization Infrastructure (NFVI), and Network Functions Virtualization Management and Orchestration Architectural framework (NFV-MANO). Again, VNFs are software implementations of network functions that can be deployed on the NFVI. The NFVI is the totality of all hardware and software components that build the environment where VNFs are deployed). 

In addition, Connolly does teach:
¶ [0037]: “As illustrated in FIGS. 2 and 3, FPGAs can be sub-divided into multiple programmable regions 16 which are Partial Reconfiguration Regions (PRs), a.k.a. Virtualized FPGA Resources (VFRs). Individual programmable regions 16 can be loaded with a firmware image to perform a specific network function. Devices also include the common region 12 for interconnect, shared resources, soft or hard processor cores, etc.” 
¶ [0041]: “Finally, the service chain 40C is activated after the switch over (step 80-9)” 
¶ [0009]: “a programmable compute device with programmable hardware for executing VNF”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand the teachings of Connelly to encompass the claimed limitations. Connolly determines a specific firmware image to load to the programmable region and therefore be able to perform a specific function which needs acceleration due to exceeding thresholds as cited. Connolly’s activated service chain includes the programmed regions in the accelerator for the specific function. Therefore, one of ordinary skill in the art would have reasonably understood Connolly’s teachings to encompass the claimed limitation “running, by the acceleration engine, the target programmable package comprises: running, by the acceleration engine, the target programmable package in the target partition”.

Regarding claim 6, Connolly teaches wherein the programmable package determining entity comprises a VNF, wherein the VNF is configured to store a programmable package, and a correspondence between a service function and a programmable package name (¶ [0038]: The programmable region 16 is the actual programmable region that will host the HA VNF and is contained in Acceleration HW. It has properties of a PR Firmware Image, and State (loaded, unloaded, etc.). An exemplary list of hardware accelerated network functions that can be programmed into the programmable region 16 includes, without limitation, Packet processor, Hardware encryption, Layer 1 framer/mux, Layer 2 switch, Layer 3 router, Layer 1 to Layer 2 adapter, Hardware Firewall, Load Balancer, Layer 1 Forward Error Correction (FEC), and the like); 
determining, by the programmable package determining entity, the target service function that needs to be accelerated comprises: determining, by the VNF, the target service function that needs to be accelerated (¶ [0004]: responsive to a request, determining placement for one or more VNFs in a VNF service chain based on a lowest cost determination; responsive to the determining, configuring at least one programmable region of acceleration hardware for at least one VNF of the one or more VNFs… The request can be based on monitoring analytics and performance monitoring where the VNF service chain exists to determine optimization is required. The request can be to move the at least one VNF from a Virtual Machine (VM) to the at least one programmable region of acceleration hardware. The configuring can include programming the at least one programmable region for any functionality including packet processing, hardware encryption, Layer 1 framing/muxing, Layer 2 switching, Layer 3 routing, Layer 1 to Layer 2 adaptation, hardware firewall, load balancing, and Layer 1 Forward Error Correction.); 
obtaining, by the programmable package determining entity, the target programmable package corresponding to the target service function comprises: determining, by the VNF from the correspondence between a service function and a programmable package name, a target programmable package name corresponding to the target service function, and obtaining the target programmable package corresponding to the target programmable package name from the stored programmable package (Fig. 2, Programmable HW Regions 1-Nx; ¶ [0037]: As illustrated in FIGS. 2 and 3, FPGAs can be sub-divided into multiple programmable regions 16 which are Partial Reconfiguration Regions (PRs), a.k.a. Virtualized FPGA Resources (VFRs). Individual programmable regions 16 can be loaded with a firmware image to perform a specific network function. Devices also include the common region 12 for interconnect, shared resources, soft or hard processor cores, etc.; ¶ [0038]: The programmable region 16 is the actual programmable region that will host the HA VNF and is contained in Acceleration HW. It has properties of a PR Firmware Image, and State (loaded, unloaded, etc.). An exemplary list of hardware accelerated network functions that can be programmed into the programmable region 16 includes, without limitation, Packet processor, Hardware encryption, Layer 1 framer/mux, Layer 2 switch, Layer 3 router, Layer 1 to Layer 2 adapter, Hardware Firewall, Load Balancer, Layer 1 Forward Error Correction (FEC), and the like; ¶ [0040]: A request 76 for the additional application server 48B is received for the hybrid service chain 40C (step 80-2). For example, the request 76 can be based on the additional application server 48B causing the service in the hybrid service chain 40C to cross a maximum bandwidth threshold… Next, a request is sent, from the PCE 70 to the orchestrator 62, to move the VNFs on a VM to acceleration hardware (AH) resources 84 (step 80-4). The orchestrator 62 requests the resource adapter 66 to load an image on the programmable regions 16 (step 80-5); ¶ [0041]: The resource adapter 66 constructs a Uniform Resource Locator (URL) and downloads an image to an image registry 86 if it does not exist already (step 80-6). The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7).)); and 
sending, by the programmable package determining entity, the target programmable package to an acceleration engine in an NFVI comprises: sending, by the VNF, the target programmable package to the acceleration engine in the NFVI (¶ [0041]: The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7); ¶ [0002]: The NFV framework can be conceptualized with three components generally, namely VNFs, Network Functions Virtualization Infrastructure (NFVI), and Network Functions Virtualization Management and Orchestration Architectural framework (NFV-MANO). Again, VNFs are software implementations of network functions that can be deployed on the NFVI. The NFVI is the totality of all hardware and software components that build the environment where VNFs are deployed).

Regarding claim 9, Connolly teaches wherein the MANO is configured to store a correspondence between the programmable package and an acceleration engine partition number (Fig. 2, Programmable HW Regions 1-Nx; ¶ [0037]: As illustrated in FIGS. 2 and 3, FPGAs can be sub-divided into multiple programmable regions 16 which are Partial Reconfiguration Regions (PRs), a.k.a. Virtualized FPGA Resources (VFRs). Individual programmable regions 16 can be loaded with a firmware image to perform a specific network function. Devices also include the common region 12 for interconnect, shared resources, soft or hard processor cores, etc.; ¶ [0038]: The programmable region 16 is the actual programmable region that will host the HA VNF and is contained in Acceleration HW. It has properties of a PR Firmware Image, and State (loaded, unloaded, etc.). An exemplary list of hardware accelerated network functions that can be programmed into the programmable region 16 includes, without limitation, Packet processor, Hardware encryption, Layer 1 framer/mux, Layer 2 switch, Layer 3 router, Layer 1 to Layer 2 adapter, Hardware Firewall, Load Balancer, Layer 1 Forward Error Correction (FEC), and the like; ¶ [0048] Accordingly, the systems and methods can include an orchestration system to correlate across multiple NFV-MANO systems using the NS Catalog, VNF Catalog, NFV Instances, and NFVI resources, for orchestrated control of physical and virtual resources.);  and, 
wherein the method further comprises: determining, by the MANO from the correspondence between the programmable package and an acceleration engine partition number, and a target partition corresponding to the target programmable package (Fig. 2, Programmable HW Regions 1-Nx; ¶ [0037]; ¶ [0038]: The programmable region 16 is the actual programmable region that will host the HA VNF and is contained in Acceleration HW. It has properties of a PR Firmware Image, and State (loaded, unloaded, etc.); ¶ [0048]); and 
sending, by the MANO, the target partition to the acceleration engine in the NFVI (¶ [0041]: The resource adapter 66 loads the image onto the programmable region 16 of the AH resources 84 (step 80-7); ¶ [0002]: The NFV framework can be conceptualized with three components generally, namely VNFs, Network Functions Virtualization Infrastructure (NFVI), and Network Functions Virtualization Management and Orchestration Architectural framework (NFV-MANO). Again, VNFs are software implementations of network functions that can be deployed on the NFVI. The NFVI is the totality of all hardware and software components that build the environment where VNFs are deployed).

In addition, Connolly does teach:
¶ [0037]: “As illustrated in FIGS. 2 and 3, FPGAs can be sub-divided into multiple programmable regions 16 which are Partial Reconfiguration Regions (PRs), a.k.a. Virtualized FPGA Resources (VFRs). Individual programmable regions 16 can be loaded with a firmware image to perform a specific network function. Devices also include the common region 12 for interconnect, shared resources, soft or hard processor cores, etc.” 
¶ [0041]: “Finally, the service chain 40C is activated after the switch over (step 80-9)” 
¶ [0009]: “a programmable compute device with programmable hardware for executing VNF”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand the teachings of Connelly to encompass the claimed limitations. Connolly determines a specific firmware image to load to the programmable region and therefore be able to perform a specific function which needs acceleration due to exceeding thresholds as cited. Connolly’s activated service chain includes the programmed regions in the accelerator for the specific function. Therefore, one of ordinary skill in the art would have reasonably understood Connolly’s teachings to encompass the claimed limitation “wherein the target partition enables the acceleration engine to run the target programmable package in the target partition”.

Regarding claim 10, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale as claim 1 above.

Regarding claim 11, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale as claim 2 above.

Regarding claim 12, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale as claim 3 above.

Regarding claim 13, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale as claim 4 above.

Regarding claim 14, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale as claim 5 above.

Regarding claim 15, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale as claim 6 above.

Regarding claim 18, it is a system type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale as claim 8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kruglick (US 2015/0339130 A1) at least:
¶ [0021]: Unlike ASICs, field programmable logic circuits 121-123 and testing circuit 125 can be partially re-configured and/or have functionality updated after manufacturing by being programmed with an appropriate hardware accelerator image. Consequently, each of field -programmable logic circuits 121-123 and testing circuit 125 can be reprogrammed as desired during operation with a hardware accelerator image and function as a hardware accelerator for a specific application. 
Naito et al. (US 2011/0238954 A1) teaches at least:
¶ [0063] The DRP 34 includes a reconfigurable logical circuit 342 containing a large number of PEs and wiring resources among the PEs and a plurality of configuration memories 344. One configuration memory 344 stores data defining one configuration. In the DRP 34, if one of the configuration memories 344 is made effective (active), the PEs and wiring in the reconfigurable logical circuit 342 are rearranged in accordance with the data held in the memory 344 and a circuit of the configuration is configured on the reconfigurable logical circuit 342. Only one configuration memory 344 is active at one point in time and another configuration memory 344 is made active, the configuration of the reconfigurable logical circuit 342 is switched. For example, the configurations making up a configuration pipeline representing implementation target processing are loaded into the different configuration memories 344 and are made active in order, whereby the reconfigurable logical circuit 342 can be caused to execute implementation target processing. While one configuration memory 344 is made active, data is loaded into another configuration memory 344, the time required for the loading is concealed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195